Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 15/517,518 04/07/2017 PAT 11459642, and 15/517,518 is a 371 of PCT/JP2015/005121 10/08/2015.

DETAILED ACTION
Claims 1-6 remain for examination, wherein claim 1 is an independent claim.

Priority
The applicant has claimed foreign priority JAPAN 2014-208188 filed on 10/09/2014. However, there is no proper certification copy of this document being included in the instant application. 

Claim Objections
Claim 5 is objected to because of the following informalities:  1) add proper space between each items in formula “1000≤t/L≤4000”. 2) proper unit should beaded for the claimed “%” of reduction on line 12 and line 14. Proper amendments are required.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-6 conflict with claims 1-3 and 5-7 of co-pending application No. 15/517,518, updated on 12/08/2021 (issued as US 11,459,642). CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
Claim 1-6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 and 5-7 of co-pending application No. 15/517,518 (issued as US 11,459,642) because the claims 1-3 and 5-7 of co-pending application No. 15/517,518 (issued as US 11,459,642) teach the same superplastic-forming Al alloy plate with same composition, microstructures (cl.1-4), and manufacturing process  (cl.5-6). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over Claims 1-6 conflict with claims 1-3 and 5-7 of co-pending application No. 15/517,518, updated on 12/08/2021 (issued as US 11,459,642).  
The only difference between the instant claims 1-6 and claims 1-3 and 5-7 of co-pending application No. 15/517,518, updated on 12/08/2021 (issued as US 11,459,642) is “1.2-1.4 mass% Mn” in claim 1 of co-pending application No. 15/517,518, updated on 12/08/2021, while “1.2-1.5 mass% Mn” in the instant claim 1. These limitations are not identical, but “1.2-1.4 mass% Mn” reads on the “1.2-1.5 mass% Mn” in the instant claim 1. Thus, no patentable distinction was found in the instant claims in view of the claims 1-3 and 5-7 of co-pending application No. 15/517,518, updated on 12/08/2021 (issued as US 11,459,642).
Notes: Kim (US 9080255 B2) is cited as reference only.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734